Citation Nr: 1637846	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an earlier effective date, earlier than November 13, 2006, for the grant of a total disability rating based on individual unemployability (TDIU) based on service connected disabilities.

2. Entitlement to an earlier effective date, earlier than November 13, 2006, for basic eligibility to Dependents' Educational Assistance (DEA) under 38 C.F.R. § chapter 35.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO. The Board remanded these issues on appeal in March 2015 for further development of the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's March 2015 remand directives. Stegall v. West, 11 Vet. App. 268   (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives). 

As directed by the Board, the AOJ obtained a retrospective social and industrial survey to ascertain if the Veteran's service-connected disabilities alone precluded him from securing and maintaining substantially gainful employment in light of his work history and level of education prior to November 13, 2006

However, in March 2015, the Board instructed that if the claim remained denied, the AOJ was to refer the claim of entitlement to TDIU prior to July 22, 2004 to the VA's Under Secretary for Benefits or the VA's Director of the Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b). The RO as AOJ did not refer the claim of entitlement to TDIU prior to July 22, 2004 to the VA's Under Secretary for Benefits or the VA's Director of the Compensation Service for extraschedular consideration as instructed by the Board.

The claim for an earlier effective date for DEA is inextricably intertwined with the effective date of the grant of TDIU and the Board will defer the issue until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim of entitlement to TDIU prior to July 22, 2004 to VA's Under Secretary for Benefits or the VA's Director of the Compensation Service for extraschedular consideration pursuant to 38 C.F.R. 
§ 4.16(b). 

The VA's Under Secretary for Benefits or the VA's Director of the Compensation Service has an independent responsibility to review the entire record for pertinent evidence, however, attention is called to:

* The examiner in the report of the March 2016 retrospective social and industrial survey found that the Veteran was not precluded from all employment by his SC disabilities (the Veteran was limited in physical labor only, but had education in other fields that would have permitted sedentary labor prior to November 13, 2006).

* The Veteran has been unemployed since 1997 and had a limited educational background with a GED and 60 college credits. The Veteran had limited work experience as he was incarcerated for 22 years. Prior to 1997, he was employed as a roofer and siding installer, a trade which was noted to be affected by his service connected disabilities.  

* The report of the January 2003 VA examination which indicates the Veteran's service-connected disabilities preclude employment in carpentry, roofing and siding but that he could be trained and employed in other areas.  

2. After completing all indicated development, the AOJ should readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

